Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 6/29/22 has been entered. Claims 1-3, 7, 9, 12, 14, 17, 18, 21-24, 26, 27, 47, and 54-57 remain pending in the application, of which claims 22-24, 26, 47, and 54-57 are withdrawn. As such, the claims being examined are claims 1-3, 7, 9, 12, 14, 17, 18, 21, and 27. However, in light of the amendment to claim 1, there is a new ground for rejection under 35 U.S.C. 112(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 1 has been amended to recite wherein a polymeric material and low density material mixture “surround an electrical component.” Depending claim 27- which is dependent upon independent claim 1- recites wherein the polymeric material and low density material mixture is placed “at or about the location of an electrical component.” This feature of claim 27 has now been incorporated into the independent claim and, therefore, renders this feature as failing to further limit the limitations of the claim upon which it depends. That is to say, by amending independent claim 1 to recite the limitation of surrounding an electrical component with the polymeric material and low density material mixture, the limitation in depending claim 27 of surrounding an electrical component with the polymeric material and low density material mixture must be amended accordingly.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 	Claims 1-3, 9, 12, 14, 17, 18, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,762,329- cited previously) in view of Mangum (US 2017/0187177- cited previously). 	With respect to independent claim 1, Morgan discloses a method for making a low-density gel or composite, comprising combining a polymeric material and a low-density material to form a mixture (Abstract, col. 3 lines 10-28, col. 7 lines 18-54, and col. 8 line 21- col. 9 line 11), wherein the low-density material comprises hollow polymer bubbles, hollow glass bubbles, or both (Abstract and col. 7 lines 18-54), wherein the low-density material comprises between about 1% to about 60% by volume of the mixture (col. 8 lines 11-14), allowing the mixture to rise over the top of an oil column in a wellbore (Abstract), and exposing the mixture to conditions sufficient to cause the mixture to form a low-density gel or composite that is impermeable to crude oil (Abstract, col. 2 lines 41-53, and col. 8 lines 46-53). 	Regarding claim 1, Morgan discloses wherein the low-density material comprises between about 1% to about 60% by volume of the mixture (col. 8 lines 11-14). Although silent to wherein the low-density material comprises between about “35 weight % and 45 weight % of the mixture,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of low-density material as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	Further regarding claim 1, Morgan discloses placing a sealing mixture (e.g. elastomer) into a wellbore and allowing the mixture to rise over the top of an oil column in a wellbore (Abstract, col. 3 lines 10-28, col. 7 lines 18-54, and col. 8 line 21- col. 9 line 11). However, Morgan fails to expressly recite wherein the mixture is allowed to “surround an electrical component,” as instantly claimed. Mangum teaches downhole electrical system surrounded by an elastomer seal coating (Abstract and [0067]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the plug and seal system disclosed by Morgan for a packer system comprising electrical components as taught by Mangum, i.e., for forming a seal separating the electrical component from oil in the well, since it amounts to nothing more than the obvious application of a similar device for a similar purpose in a similar environment, as it has been taught “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Moreover, the instant claims recite the passive language of “allowing,” and as such, were the composition present, it too would be allowed to perform as claimed. 	With respect to depending claim 2, Morgan discloses wherein the density of the gel or composite is controlled with weighting material (Abstract and col. 7 lines 18-54). Although silent to wherein the density is “less than 790 kg/m3,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since Morgan discloses the same composition as claimed, the material would naturally have the same properties as claimed, i.e., it would have a density “less than 790 kg/m3.” If there is any difference between the composition of Morgan and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 	With respect to depending claim 3, 9, 12, 14, and 17, Morgan discloses wherein the polymeric material comprises an oil-swellable elastomer, and wherein the exposing comprises contacting the mixture with oil (Abstract and col. 8 lines 21-53), and/or wherein the polymeric material comprises a curable resin, and wherein exposing comprises contacting the curable resin with a curing agent (col. 3 lines 10-28 and col. 4 lines 65-67). With regard to the remaining materials of the claims, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials. Furthermore, the Applicant has admitted and put on record that these materials and exposure methods are obvious variants. 	With respect to depending claim 18, Morgan discloses wherein the low-density material comprises rigid spheres (Abstract and col. 7 lines 18-54). 	With respect to depending claim 21, Morgan discloses wherein the polymeric material is fused to or coated on the outer surface of the low-density material (Abstract, col. 3 lines 10-28, col. 7 lines 18-54, and col. 8 line 21- col. 9 line 11).
 	With respect to depending claim 27, Morgan discloses comprising placing the polymeric material and low density material mixture into an oil well at or about a desired location to form a plug/seal, and exposing the mixture to conditions sufficient to cause the mixture to form a gel or composite (Abstract, col. 3 lines 10-28, col. 7 lines 18-54, and col. 8 line 21- col. 9 line 11). However, Morgan fails to expressly disclose wherein the plug or seal separates an electrical component of a packer from oil in the well, as instantly claimed. Mangum teaches a packer comprising an electrical component, and wherein the packer separates the electrical component from oil in the well (Abstract and [0067]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the plug and seal system disclosed by Morgan for a packer system comprising electrical components as taught by Mangum, i.e., for forming a seal separating the electrical component from oil in the well, since it amounts to nothing more than the obvious application of a similar device for a similar purpose in a similar environment, as it has been taught “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 7,762,329- cited above) in view of Mangum (US 2017/0187177- cited above), and further in view of Krueger et al. (US 2006/0030632- cited previously). 	With respect to depending claim 7, Morgan discloses a polymer formula comprising a resin (Abstract, col. 3 lines 10-28, col. 7 lines 18-54, and col. 8 line 21- col. 9 line 11). However, Morgan fails to expressly disclose wherein the polymer formula further comprises a foaming surfactant, as instantly claimed. Krueger teaches a polymer formula comprising a resin, wherein the polymer formula is foamed and comprises a foaming surfactant (Abstract). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a foamed polymer formula (and thereby including a foaming surfactant) as taught by Krueger since it provides “a number of qualities, such as softness and strength.”

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.  	Applicant argues that Mangum cannot be relied upon because “Mangum, which is a solid device, does not correspond to the mixture of the present application, which is a liquid injected into a wellbore.” The Examiner finds this argument unpersuasive. Mangum is not being cited as teaching a liquid, but rather merely for the concept that electrical devices employed in a wellbore may have a seal; Morgan is cited as a source for a seal formed from a liquid injected into a wellbore.

Conclusion 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674